Title: To George Washington from Joseph Jones, 16 May 1781
From: Jones, Joseph
To: Washington, George


                        
                            Dr Sr
                            Philaa 16th May 1781
                        
                        Having returned to Congress a few days only and private matters requiring my attention for great part of the
                            time I have not been able regularly to attend to Business or to acknowledge the receipt of your favour transmitted to
                            Philadelphia after my leaving it and sent after me to Virginia by Mr Madison. The moment for successfull operations agt
                            our Enemies was certainly immediately after the disaster in Gardners Bay when had it been embraced the Port at Portsmouth
                            and the Troops under Arnold as well as the British Ships then in Virginia must have fallen an easy conquest to our united
                            efforts for which purpose the state was I believe in readiness. Abortive as the project has proven we yet hope for the
                            best and that still it may be in the Power of our Ally to give us effectual aid in Chesapeake and believe me at no time
                            was it more necessary then at present when all the lower Country of our state from its great navigable waters are exposed
                            to the ravage and rapine not only of British Ships of War but of vessels employed by the Board of Refugee Commissioners in
                            New York. To you it is unnecessary to describe the distress of the inhabitants upon the Navigable waters of Virginia—your
                            knowledge of the Country enables you sufficiently to judge of it exclusive of such informations as I doubt not you receive
                            from that quarter. Had we a sufficient stock of Arms distressing as it is to our Militia to be so generally out on Duty as
                            it must be to them at this season of the year, I think they wod do much in opposition to the Enemy
                            supported even by no considerable Body of Regulars but wanting arms, their Negroes flying from them and their prospects of
                            making little or nothing from their Estates to support their families and bear the burdens of the war
                            may shake their fidelity and attachment to the cause so far as to slacken their exertions if some succor is not afforded
                            them by water to restrain the Ravage of these plunderers. I mention these things as facts falling under my own observation
                            before I left the State that if they have not been more particularly communicated by others you might have some intimation
                            of them. The late movements of Cornwallis and Philips indicate a junction of their Armies on the Roanoke from whence they
                            may direct their operations North or South as they shall see best without the fear of successfull opposition, or may, it
                            wod seem, cut off all communication between Virga and the other Southern States and reduce Genl Greene
                            to the greatest extremity. From these dangers that at present threaten us a Naval Force sent to the Chesapeake wod at once
                            relieve us and admit Virga to afford that succor to the southern States they so much need—The great object of the enemy is
                            undoubtedly the southern states and it is submitted to your reflection how far you can support them by
                            your influence in the destination of such aids as may arrive from Europe or the operation of that Force now here. We are
                            told all the Ships of war have left New York with abt 2000 Troops after having once put back. Adieu pardon the haste of
                            this Letter wch is written in Congress in consequence of the Presidents information an Express was going off for Head
                            Quarters. Yr aff. Sert 
                        
                            Jos: Jones
                        
                    